NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


MALCOLM PORTER, DOC #Y37365,               )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-929
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Thomas J. Butler of Thomas Butler, P.A.,
Miami, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.